Title: To Thomas Jefferson from Robert Brent, 8 September 1807
From: Brent, Robert
To: Jefferson, Thomas


                        
                            Sir
                     
                            City of Washington Sepr. 8th 1807
                        
                        It has been made my duty by a resolution of the Board of Trustees for the public school in this City, to
                            communicate to you. that you were, on the 4th Inst. reappointed, unanimously, president of the Board.—
                  With sentiments of
                            esteem respect I have the honor to be Sir Your Mo Obt Ser.
                        
                            Robert Brent
                     
                        
                    